DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23, 26, 27, 30, 32, 33, and 46-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the game control element" in line 16, claim 21 also recites “a top game control element” in line 2.  However, it is unclear whether "the game control element" is referring to the same or a different control element than recited in line 2 of the claim.  Thus, deemed indefinite.  Also, independent claims 46, 48, 50, 52, 56, 60, and 72 has the same issues as claim 21 as stated above.
All dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of their respective dependence on the independent claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23, 26, 27, 30, 32, 33, 46, 47, 50-59, 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Mario Kart 7 3DS Steering Wheel (herein referred to as MK7 Steering Wheel) as evidence provided by NPL: Hori Announces Steering Wheel Peripheral for Mario Kart on 3DS” by Serkan Toto (referred to as Toto), and YouTube video “IGN's Mario Kart 7 3DS Wheel Hands On” by IGN (referred to IGN).

Claim 21. MK7 Steering Wheel discloses an accessory device for use with a game controller (Nintendo 3DS game console) that includes a top surface with at least a top game control element (Nintendo 3DS game console has user interface surface containing display screen and a plurality of buttons), a bottom surface opposite to the top surface, and a side wall surface that connects the top surface and the bottom surface, the side wall surface including at least a side button (Nintendo 3DS game console has L/R buttons), 


    PNG
    media_image1.png
    676
    1205
    media_image1.png
    Greyscale


the accessory device comprising: 
a pair of grip portions configured to be held by a user's hands; and 
a cross member positioned between the grip portions, the cross member including: 
a compartment configured to removably secure the game controller at least partly therein, with the side button being positioned at least partly within the compartment and the top game control element projecting upwardly away from the compartment, and 
an operation portion configured to apply a pressing force to the side button of the game controller when the game controller is at least partly received within the compartment, the operation portion being mounted to the cross member, 

    PNG
    media_image2.png
    758
    1297
    media_image2.png
    Greyscale


wherein the grip portions, compartment and operation portion are positioned and arranged relative to one another such that in use, the user's palms grip the grip portions whilst the user's thumb operates the game control element on the top surface and the user's finger is positioned to operate the operation portion and thus the side button of the game controller.


    PNG
    media_image3.png
    763
    1300
    media_image3.png
    Greyscale



Claim 23. MK7 Steering Wheel discloses wherein the grip portions form a ring shape portion (both Toto and IGN shows ring shape grip portions).

Claim 26. MK7 Steering Wheel discloses wherein the compartment includes at least one vertical wall portion including at least one passageway sized to allow the at least one operation portion to access the compartment.


    PNG
    media_image4.png
    490
    756
    media_image4.png
    Greyscale


Claim 27. MK7 Steering Wheel discloses wherein the at least one passageway is aligned with the at least one side button of the game controller when the game controller is at least partially received within the compartment (see IGN video 0:28-0:31, where the L/R buttons of the steering wheel and 3DS game console align).


Claim 30. MK7 Steering Wheel discloses wherein the at least one operation portion is mounted to pivot on the cross member, and further comprising a shaft or fulcrum about which the at least one operation portion pivots (see IGN video 0:14-0:18, where as a user presses the L/R button of the steering wheel parts of the L/R buttons goes into compartment area).

Claim 32. MK7 Steering Wheel discloses wherein the compartment includes a vertical wall and a shaft or fulcrum extends substantially parallel to the vertical wall, in the left-right direction of the accessory device, and wherein the fulcrum or shaft is positioned below a bottom wall of the compartment, behind the game controller when the game controller is at least partially received in the compartment (see IGN video 0:14-0:18, where as a user presses the L/R button of the steering wheel parts of the L/R buttons goes into compartment area to trigger the 3DS game console L/R buttons at 0:28-0:31).

Claim 33. MK7 Steering Wheel discloses wherein the compartment includes a vertical wall and a shaft or fulcrum extends substantially parallel to the vertical wall, in the left-right direction of the accessory device, and wherein the shaft or fulcrum is positioned above bottom wall of the compartment (see IGN video 0:14-0:18, where as a user presses the L/R button of the steering wheel parts of the L/R buttons goes into compartment area).

Claim 46. MK7 Steering Wheel discloses an accessory device for use with a game controller that includes a top surface with at least a top game control element and a side wall surface with at least a side button, the accessory device comprising: 
a pair of grip portions configured to be held by a user's hands; and 
a cross member positioned between the grip portions, the cross member including: 
a compartment configured to removably secure the game controller at least partly therein, with the side button being positioned at least partly within the compartment and the top game control element projecting upwardly away from the compartment, and 
an operation portion configured to apply a pressing force to the side button of the game controller when the game controller is at least partly received within the compartment, the operation portion being mounted to the cross member,
wherein the grip portions, compartment and operation portion are positioned and arranged relative to one another such that in use, the user's palms grip the grip portions whilst the user's thumb operates the game control element on the top surface and the user's finger is positioned to operate the operation portion and thus the side button of the game controller (see claim 21 above), and 
wherein the at least one side button of the game controller includes a pair of side buttons, and wherein the at least one operation portion includes a pair of operation portions configured to apply a pressing force to a respective one of the side buttons.


    PNG
    media_image5.png
    758
    1297
    media_image5.png
    Greyscale


Claim 47. MK7 Steering Wheel discloses wherein the game controller includes a bottom surface opposite to the top surface, the side wall surface connecting the top surface and the bottom surface (see claim 21 above).

Claim 48. MK7 Steering Wheel discloses an accessory device for use with a game controller that includes a top surface with at least a top game control element and a side wall surface with at least a side button, the accessory device comprising: 
a pair of grip portions configured to be held by a user's hands; and 
a cross member positioned between the grip portions, the cross member including: 
a compartment configured to removably secure the game controller at least partly therein, with the side button being positioned at least partly within the compartment and the top game control element projecting upwardly away from the compartment, and 
an operation portion configured to apply a pressing force to the side button of the game controller when the game controller is at least partly received within the compartment, the operation portion being mounted to the cross member, 
wherein the grip portions, compartment and operation portion are positioned and arranged relative to one another such that in use, the user's palms grip the grip portions whilst the user's thumb operates the game control element on the top surface and the user's finger is positioned to operate the operation portion and thus the side button of the game controller (see claim 21 above), 
wherein the accessory device is in a shape of a steering wheel, and 
wherein the steering wheel defines a longitudinal axis about which the steering wheel is rotated, and the operation portion is pivotably mounted on the cross member about a pivot axis that runs substantially parallel to the longitudinal axis.


    PNG
    media_image6.png
    629
    1061
    media_image6.png
    Greyscale


Claim 49. MK7 Steering Wheel discloses wherein the game controller includes a bottom surface opposite to the top surface, the side wall surface connecting the top surface and the bottom surface (see claim 21 above).

Claim 50. MK7 Steering Wheel discloses an accessory device for use with a game controller that includes a top surface with at least a top game control element and a side wall surface with at least a side button, the accessory device comprising: 
a pair of grip portions configured to be held by a user's hands; and 
a cross member positioned between the grip portions, the cross member including: 
a compartment configured to removably secure the game controller at least partly therein, with the side button being positioned at least partly within the compartment and the top game control element projecting upwardly away from the compartment, and 
an operation portion configured to apply a pressing force to the side button of the game controller when the game controller is at least partly received within the compartment, the operation portion being mounted to the cross member, 
wherein the grip portions, compartment and operation portion are positioned and arranged relative to one another such that in use, the user's palms grip the grip portions whilst the user's thumb operates the game control element on the top surface and the user's finger is positioned to operate the operation portion and thus the side button of the game controller (see claim 21 above), 
wherein the compartment includes at least one vertical wall portion including at least one passageway sized to allow the at least one operation portion to access the compartment (see claim 26 above), and wherein the at least one side button of the game controller includes a pair of side buttons (see claim 46 above), 
wherein the at least one passageway includes a pair of passageways, and wherein the at least one operation portion includes a pair of operation portions configured to apply a pressing force to a respective one of the side buttons via a respective one of the passageways (see claim 46 above).

Claim 51. MK7 Steering Wheel discloses wherein the game controller includes a bottom surface opposite to the top surface, the side wall surface connecting the top surface and the bottom surface (see claim 21 above).

Claim 52. MK7 Steering Wheel discloses an accessory device for use with a game controller that includes a top surface with at least a top game control element and a side wall surface with at least a side button, the accessory device comprising: 
a pair of grip portions configured to be held by a user's hands; and 
a cross member positioned between the grip portions, the cross member including: 
a compartment configured to removably secure the game controller at least partly therein, with the side button being positioned at least partly within the compartment and the top game control element projecting upwardly away from the compartment, and 
an operation portion configured to apply a pressing force to the side button of the game controller when the game controller is at least partly received within the compartment, the operation portion being mounted to the cross member,
wherein the grip portions, compartment and operation portion are positioned and arranged relative to one another such that in use, the user's palms grip the grip portions whilst the user's thumb operates the game control element on the top surface and the user's finger is positioned to operate the operation portion and thus the side button of the game controller (see claim 21 above), and 
wherein the at least one operation portion is mounted to pivot on the cross member (see claim 30 above).

Claim 53. MK7 Steering Wheel discloses comprising a shaft or fulcrum about which the at least one operation portion pivots (see claim 30 above).

Claim 54. MK7 Steering Wheel discloses wherein the compartment includes a vertical wall and the shaft or fulcrum extends substantially parallel to the vertical wall, in the front-rear direction of the accessory device (see claim 33 above).

Claim 55. MK7 Steering Wheel discloses wherein the game controller includes a bottom surface opposite to the top surface, the side wall surface connecting the top surface and the bottom surface (see claim 21 above).

Claim 56. MK7 Steering Wheel discloses an accessory device for use with a game controller that includes a top surface with at least a top game control element and a side wall surface with at least a side button, the accessory device comprising: 
a pair of grip portions configured to be held by a user's hands; and 
a cross member positioned between the grip portions, the cross member including:
 a compartment configured to removably secure the game controller at least partly therein, with the side button being positioned at least partly within the compartment and the top game control element projecting upwardly away from the compartment, and an operation portion configured to apply a pressing force to the side button of the game controller when the game controller is at least partly received within the compartment, the operation portion being mounted to the cross member, 
wherein the grip portions, compartment and operation portion are positioned and arranged relative to one another such that in use, the user's palms grip the grip portions whilst the user's thumb operates the game control element on the top surface and the user's finger is positioned to operate the operation portion and thus the side button of the game controller (see claim 21 above), and 
wherein the compartment includes a vertical wall and a shaft or fulcrum about which the at least one operation portion pivots extends substantially parallel to the vertical wall, in the left-right direction of the accessory device (see claim 32 above).

Claim 57. MK7 Steering Wheel discloses the fulcrum or shaft is positioned below a bottom wall of the compartment, behind the game controller when the game controller is at least partially received in the compartment (see claim 32 above).

Claim 58. MK7 Steering Wheel discloses the shaft or fulcrum is positioned above bottom wall of the compartment (see claim 32 above).

Claim 59. MK7 Steering Wheel discloses wherein the game controller includes a bottom surface opposite to the top surface, the side wall surface connecting the top surface and the bottom surface (see claim 21 above).

Claim 72. MK7 Steering Wheel discloses an accessory device for use with a game controller that includes a top surface with at least a top game control element and a side wall surface with at least a side button, the accessory device comprising: 
a pair of grip portions configured to be held by a user's hands; and 
a cross member positioned between the grip portions, the cross member including: 
a compartment configured to removably secure the game controller at least partly therein, with the side button being positioned at least partly within the compartment and the top game control element projecting upwardly away from the compartment (see claim 21 above), and 
a button configured to apply a pressing force to the side button of the game controller when the game controller is at least partly received within the compartment, the button being mounted to the cross member, wherein the button is movably mounted on the cross member and configured to move along a direction that runs substantially perpendicular to a direction in which the top game control element protrudes (see claim 21 above), 


    PNG
    media_image4.png
    490
    756
    media_image4.png
    Greyscale



    PNG
    media_image1.png
    676
    1205
    media_image1.png
    Greyscale

wherein the grip portions, compartment and button are positioned and arranged relative to one another such that in use, the user's palms grip the grip portions whilst the user's thumb operates the game control element on the top surface and the user's finger is positioned to operate the button and thus the side button of the game controller (see claim 21 above).

Claim 73. MK7 Steering Wheel discloses wherein the game controller includes a bottom surface opposite to the top surface, the side wall surface connecting the top surface and the bottom surface (see claim 21 above).

Allowable Subject Matter
Claims 60-71 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715